PER CURIAM.
The trial court’s denial of the defendant’s Fla.R.Civ.P. 1.540(b) motion to set aside a default and final default judgment is affirmed upon the holdings that (a) at best, the orders in question were entered through the inexcusable actions of authorized representatives of the defendant corporation, which cannot provide the basis of granting the defendant relief, see Herrick v. Southeast Bank, N.A., 512 So.2d 1029, 1030 n. 3 (Fla. 3d DCA 1987); see also California Club Realty, Inc. v. Lucca, 517 So.2d 72, 73 (Fla. 3d DCA 1987), and (b) the denial of the appellant’s motion for continuance of the Rule 1.540 hearing was not an abuse of discretion. In re Gregory, 313 So.2d 735 (Fla.1975).
Affirmed.